Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention.  Instant claim 17 defines an inflatable bladder with a sensor module mounted therein, the sensor module comprising an elastomeric boot with the sensor assembly disposed within a pocket in the boot and extending beyond an open lower end of the boot; the substrate, the battery and charging coil of the sensor assembly all being overmolded and encased within a covering material.  Prior art such as Wang (5,609,411) teaches an assembly that extends from an open lower end of the boot but lacks the teaching for the charging coil, the battery and the substrate, the overmolding of the assembly and further, only a light assembly extends beyond the boot, not a sensor assembly as recited.  Prior art such as Costain (9,384,676) teaches a sensor assembly that appears to extend from the open lower end of a boot.  However, Costain adds no disclosure explaining the structure of Figure 3 and thus, this arrangement would require improper hindsight reconstruction to arrive at the limitations of instant claim 17.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711